Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 1/12/20, assigned serial 16/740481 and title “Robot and robot control method”.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a robot, comprising: a processor is configured to determine, according to a first sensing signal, a first distance between a first sensor and the sensing target, and configured to determine, according to a second sensing signal, a second distance between the second sensor and the sensing target, wherein the processor is configured to determine, according to the first distance and the second distance, whether the sensing target is a bridge.

	As per claim 11, the prior art of record does not disclose a robot control method, comprising: when a determination is made that a pavement width of a bridge is larger than a width of a housing of the robot, controlling a driving circuit to drive a roller circuit to get through the bridge.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1, 3-13, and 15-20 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DALENA TRAN/          Primary Examiner, Art Unit 3664